Citation Nr: 0724177	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  04-08 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for hypertension.  

2.  Entitlement to a disability evaluation in excess of 10 
percent prior to December 5, 2006, and in excess of 20 
percent ever since, for a low back disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to July 
1985 and from June 1988 to August 2002.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which granted the veteran's claims of service 
connection for hypertension and a low back disability at a 
noncompensable level.  In a Supplemental Statement of the 
Case dated in January 2005, the RO increased the evaluation 
to 10 percent for each of the disabilities on appeal, with an 
effective date of September 1, 2002, the day following the 
veteran's discharge from service.  In a Supplemental 
Statement of the Case dated in May 2007 evaluation of the 
veteran's low back disability was increased to 20 percent, 
effective December 5, 2006.

This matter was last before the Board in October 2006 when it 
was remanded for further evidentiary development.  That 
development has now been completed and the matter is ready 
for appellate consideration. 


FINDINGS OF FACT

1.  The veteran's hypertension is not manifested by diastolic 
pressure of predominantly 110 or more or systolic pressure 
predominantly 200 or more.

2.  Prior to December 5, 2006, the veteran's low back 
disability was not manifested by recurring attacks of 
intervertebral disc syndrome, decreased range of motion, 
incapacitating episodes, ankylosis, muscle spasms, listing of 
the spine, positive Goldthwaite's sign, loss of lateral 
motion with osteoarthritic changes, abnormal gait, abnormal 
contour or any neurological deficit.

3.  Since December 5, 2006, the veteran's low back disability 
has not manifested by any neurological deficit, flexion 
limited to 30 degrees or less, ankylosis or incapacitating 
episodes.



CONCLUSIONS OF LAW

1.  the criteria for an evaluation in excess of 10 percent 
rating hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.321, 4.104, 
Diagnostic Code 7101 (2006).


2.  Prior to December 5, 2006, the criteria for an evaluation 
in excess of 10 percent rating for a low back disability have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5292 (effective prior to September 26, 2003), 
Diagnostic Code 5293 (effective prior to September 23, 2002), 
Diagnostic Code 5293 (effective from to September 23, 2002 to 
September 25, 2003); Diagnostic Codes 5235-5243 (effective 
from September 26, 2003).

3.  Since December 5, 2006, the criteria for an evaluation in 
excess of 20 percent rating for a low back disability have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5235-5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003), are examined.

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete his claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Additionally, VA 
must indicate which portion of that information should be 
provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished by 
letters dated in March 2002 and November 2006.  These letters 
also informed the veteran of the information and evidence 
necessary to establish higher disability ratings for the 
disabilities on appeal.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include 
the following:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 484.  The veteran was 
provided adequate notice of these elements in a November 2006 
letter.

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the appellant did not receive sufficient VCAA notice in 
a timely fashion.  Nonetheless, any possible prejudice due to 
the timing of adequate notice was cured by subsequent 
readjudication of the issues on appeal in a May 2007 
Supplemental Statement of the Case.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to 
address harmless error doctrine

It is further noted that in order to be consistent with  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim 38 C.F.R. § 3.159(b)(1).  In this case, the 
aformentioned letters from the RO generally advised the 
veteran to provide any other evidence or information that 
would support his claims.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. § 
3.159(c), which includes providing a medical opinion when 
such is necessary to make a decision on the claim.  In this 
case, the record contains the veteran's service medical 
records, all private treatment records identified by the 
veteran, as well as all of the veteran's VA records.  Also, 
the veteran underwent several VA examinations, and further 
assessment is not necessary to make a decision on the appeal.  
The veteran has not requested VA's assistance in obtaining 
any other evidence.  

Based on the foregoing, VA satisfied its duties to the 
veteran

Laws and Regulations and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2006).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  Id.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition, an appeal from the initial assignment 
of a disability rating requires consideration of the entire 
time period involved, and contemplates "staged ratings" 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant. 38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Hypertension

A 10 percent evaluation requires diastolic pressure 
predominantly 100 or more, systolic pressure predominantly 
160 or more or minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.  A 20 percent 
evaluation requires diastolic pressure of predominantly 110 
or more or systolic pressure predominantly 200 or more. A 40 
percent evaluation requires diastolic pressure predominantly 
120 or more.  A 60 percent evaluation requires Diastolic 
pressure predominantly 130 or more.  Hypertension or isolated 
systolic hypertension must be confirmed by readings taken 2 
or more times on at least 3 different days.  For purposes of 
this section, the term hypertension means that the diastolic 
blood pressure is predominantly 90 mm. or greater, and 
isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160 mm. or greater with a diastolic 
blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Code 
7101 (2006).

In October 2002, the veteran received a VA examination 
addressing his hypertension.  At that time the veteran stated 
that he had hypertension for an unknown duration and that he 
had always been on diet control, but never medication, for 
his hypertension.  He denied a history of angina, myocardial 
infarction, stroke or congestive heart failure.  At the time, 
his blood pressure readings were 140/86, 140/90 and 140/86.  

Of record are various medical records from Vey M. Chen, M.D.  
These records contain numerous blood pressure readings.  In 
March 2003 the veteran's blood pressure was 180/110.  In 
April 2003, the veteran's blood pressure readings were 
120/84, 130/80.  In January 200, his hypertension measured 
130/80.  During his treatment with Dr. Chen, the veteran was 
on medication for his hypertension.  

In March 2007, the veteran was seen for evaluation of 
hypertension.  The veteran noted that he was initially on a 
controlled diet but was then taking atenolol for his 
hypertension.  His blood pressure readings were 182/85, 
169/105 and an hour after these readings were taken, it was 
204/116.

Upon a review of the aforementioned evidence, the Board holds 
that an evaluation in excess of 10 percent is not warranted 
for the veteran's hypertension.  The veteran's hypertension 
is fairly well controlled with continuous use of medication, 
and, since the inception of the claim, readings do not show a 
predominant diastolic pressure of 110 or more or predominant 
systolic pressure of 200 or more.  There is only one reading 
where the veteran's hypertension met these limits.  
Accordingly, the Board cannot conclude that his hypertension 
is predominantly at this level based upon one isolated 
reading.  As such, there is no basis for an initial 
evaluation in excess of 10 percent at this time.

Low Back

Under the rating criteria in effect prior to September 23, 
2002, intervertebral disc syndrome was rated as follows:

Pronounced; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent
relief.......................................................
.............................................................
....  60

Severe; recurring attacks, with intermittent relief 
..................................................  40

Moderate; recurring attacks 
.............................................................
......................  20

Mild 
.............................................................
...........................................................  
10

Postoperative, cured 
.............................................................
....................................  0

38 C.F.R. § 4,71a, Diagnostic Code 5293 (2002).

Under the rating criteria in effect prior to September 25, 
2003, spine, limitation of motion of, lumbar was rated as 
follows:   

Severe.......................................................
.      40

Moderate.....................................................
.      20

Slight.......................................................
.      10

38 C.F.R. § 4.71a Diagnostic Code 5292 (2002).

Under the rating criteria in effect from September 23, 2002 
through September 25, 2003, intervertebral disc syndrome was 
rated as follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  
With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months 
.............................................................
..........................................  60

With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months 
.............................................................
.  40

With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months 
............................................................  
20

With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months 
............................................................  
10

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a  
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

38 C.F.R. § 4.71a Diagnostic Code 5293 (2003)

Under the rating criteria in effect prior to September 25, 
2003, lumbosacral strain was rated as follows:

Severe; with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion .............................................  
40

With muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position 
.............................................................
..................  20

With characteristic pain on motion 
.............................................................
...........  10

With slight subjective symptoms only 
.............................................................
........  0

38 C.F.R. § 4.71, Diagnostic Code 5295 (2002).

Following September 25, 2003, either the General Rating 
Formula for Diseases and Injuries of the Spine, or the 
Formula for Rating Intervertebral Disk Syndrome Based on 
Incapacitating Episodes, would apply.  

The General Rating Formula for Diseases and Injuries of the 
Spine is as follows: 

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):  With or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine  affected by residuals of 
injury or disease

Unfavorable ankylosis of the entire spine 
............................................................  
100

Unfavorable ankylosis of the entire thoracolumbar spine 
..............................  50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire
thoracolumbar 
spine........................................................
........................................  40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine 
.............................................................
.............................  30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
................................................  20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height 
.............................................................
....................  10

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

5235 Vertebral fracture or dislocation
5236 Sacroiliac injury and weakness
5237 Lumbosacral or cervical strain
5238 Spinal stenosis
5239 Spondylolisthesis or segmental instability
5240 Ankylosing spondylitis
5241 Spinal fusion
5242 Degenerative arthritis of the spine (see also diagnostic
code 5003)
5243 Intervertebral disc syndrome

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25.

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes

With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months 
.............................................................
..........................................  60

With incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 months 
.............................................................
...........  40

With incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 months 
.............................................................
...........  20

With incapacitating episodes having a total duration of at 
least  one week but less than 2 weeks during the past 12 
months 
.............................................................
...  10

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.

38 C.F.R. § 4.71a Diagnostic Codes 5235 - 5243 (2006).

Prior to December 5, 2006

In October 2002, the veteran received a general VA medical 
examination.  At that time, the veteran reported intermittent 
low back pain since March 1999, with no radiation, brought on 
by any progressive physical activity, but especially with 
bending and extending his back.  He did not use any type of 
medication to alleviate the pain, or any assistive devices.  
He denied bladder dysfunction as well as stiffness.  
Examination of the lumbar spine revealed slight tenderness 
over the lower lumbar spine in the midline and paralumbar 
region with no muscle spasms.  There were no painful 
movements and range of motion was normal.  Flexion was to 95 
degrees. Extension was to 35 degrees.  Bilateral lateral 
flexion was to 40 degrees and bilateral rotation was to 35 
degrees.  

Of record is a March 2003 radiology report authored by Atul 
Patel, M.D., regarding the veteran's low back disability.  
This report reveals mild disc space narrowing at L4-5 and L5-
S1.  An April 2003 MRI from the same medical group, but 
authored by, Sim C. Hoffman, M.D., shows disc protrusion, 
disc desiccation and mild hypertrophic facet changes at the 
L2-3 level.  Also shown were posterior disc protrusion, disk 
desiccation and mild bilateral hypertrophic changes at L3-4 
as well as at the L4-5 level.  

A February 2004 chart note authored by Roy J. Caputo, M.D., 
contains a diagnosis of lumbar degenerative disk disease.  
Examination revealed that the veteran's spinal excursion was 
decreased.  Neurologically, the veteran was grossly intact.  
There was tenderness about the lower lumbosacral pine.  

With respect to the 38 C.F.R. § 4,71a, Diagnostic Code 5293 
(2002) an evaluation in excess of 10 percent is not 
warranted.  In order to establish an evaluation in excess of 
10 percent for this period, the evidence must show recurring 
attacks of intervertebral disc syndrome.  There is no 
evidence that the veteran suffered any attacks of 
intervertebral disc syndrome at this time.  While the veteran 
reported pain upon exertion and bending, the Board does not 
find that this equates with a finding of an attack of 
intervertebral disc syndrome and the claim for an increased 
evaluation under this regulation must be denied.  

Likewise, under 38 C.F.R. § 4.71a Diagnostic Code 5292 (2002) 
an evaluation in excess of 10 percent is not established.  
Normal range of motion is defined as forward flexion to 90 
degrees, backward extension to 30 degrees, lateral flexion to 
30 degrees and rotation to 30 degrees.  38 C.F.R. § 4.71a, 
Plate V.  Of record are the October 2002 low back range of 
motion metrics, which show that the veteran's range of motion 
actually exceeded the normal ranges of motion provided under 
VA regulations.  Accordingly, the Board does not find that 
the veteran's low back disability could be quantified as 
moderate or severe and the claim for an evaluation in excess 
of 10 percent is denied under this regulation.  

With respect to 38 C.F.R. § 4.71, Diagnostic Code 5295 
(2002), an evaluation in excess of 10 percent is not 
warranted.  There is no evidence of incapacitating episodes, 
ankylosis, muscle spasms, listing of the spine, positive 
Goldthwaite's sign, limitation of forward bending, or loss of 
lateral motion with osteoarthritic changes.  The Board notes 
the March 2003 evidence regarding tenderness, disc 
protrusion, disc desiccation and mild hyertrophic changes, 
but finds that these symptoms are more analogous to 
characteristic pain on motion, especially in light of the 
veteran's range of motion.  Accordingly, an evaluation in 
excess of 10 percent is not established under these 
regulations. 

With respect to the regulations in effect since September 25, 
2003, the Board does not find that an evaluation in excess of 
10 percent is warranted.  Flexion of the low back is shown to 
be to 95 degrees and the combined range of the thorocolumbar 
spine is greater than 120 degrees.  There was no evidence of 
muscle spasms, abnormal gait or abnormal spinal contour.  
Likewise, there is no evidence of ankylosis, incapacitating 
episodes or any neurological deficit, which would warrant a 
separate evaluation.  Accordingly, the Board finds that for 
this period of time that the veteran's low back disability 
was not severe enough to warrant an evaluation in excess of 
10 percent.  

Since December 5, 2006

On December 5, 2006, the veteran received a VA examination to 
address the current severity of his low back disability.  At 
the time, the veteran reported weakness, stiffness and pain 
in the low back, with constant pain which he described as 
8/10 in severity.  He did not, however, use medication for 
this pain, and he denied bowel and bladder dysfunction as 
well as pain, numbness or parasthesia in the lower 
extremities.  He denied erectile dysfunction, receiving 
treatment for his condition and incapacitation.  

Examination at this time revealed no evidence of radiating 
pain on movement.  Muscle spasm was absent, but tenderness 
was noted in the right lower lumbar paraspinal area.  
Negative straight leg raising test was noted on the right and 
left.  Flexion was to 60 degrees.  Extension was to 20 
degrees.  Bilateral lateral flexion was to 20 degrees.  
Bilateral rotation was to 20 degrees.  These measurements 
were all taken with consideration of pain.  The examiner also 
noted that fatigue, weakness, lack of endurance and 
incoordination did not cause any additional limitation.  A 
subsequent addendum to the report later clarified that ranges 
of flexion, extension, and bilateral rotation were further 
limited by 5 degrees due to pain.  Neurological examination 
was normal.  

A March 2007 VA examination notes degenerative changes of the 
lower thoracic and upper lumbar vertebra with spurring and 
bridging and degenerative facet changes at the lumbosacral 
level.  At the time, the veteran reported that his back pain 
increased with bending, but he had not had any restriction 
with his active daily activities or his occupation.  He was 
only able to bend his back to 45 degrees, with pain.  

With respect to the criteria in effect at the time of the 
December 5, 2006, examination, an evaluation in excess of 20 
percent is not warranted.  The VA examinations of record 
relevant to this time period do not show that flexion of the 
veteran's thorocolumbar spine was limited to 30 degrees or 
less.  The veteran, with consideration of the DeLuca factors 
was able to flex his low back to 45 degrees.  Moreover, there 
is no evidence of ankylosis of the spine.  Likewise, there is 
no evidence that the veteran suffered any incapacitating 
episodes.  Indeed, the veteran acknowledged that he had no 
restriction with his active daily activities or occupation.  
Accordingly, under the current regulations, the veteran's low 
back disability cannot be evaluated as greater than 20 
percent disabling.  


ORDER

Entitlement to an initial disability evaluation in excess of 
10 percent for hypertension is denied.  

Entitlement to a disability evaluation in excess of 10 
percent up to December 5, 2006, and in excess of 20 percent 
ever since for a low back disability, is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


